DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements submitted on 07/18/2019 and 01/08/2021 have been considered and are included in the file.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 02/02/2021 is acknowledged.  Claims 1-18 are examined.  Claims 19-20 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

The term "about" in claims 5 and 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 5 and 14 each recite “wherein the third width is between about 0.002 and about 0.100 inches (0.0508-2.540 mm)”.  Since the term “about” is not defined by the specification, the lower bound and the upper bound of the range recited is unclear.  For instance, it is unclear of the degree or extent to which a width slightly less or “about” 0.002 can be considered to be in or out of the recited range.  It is further unclear of the extent to which a width that is slightly greater or “about” 0.100 inches can be considered to be in or out of the recited range.  Therein, since the lower and upper bounds of the recited range are unclear, the metes and bounds of the claim limitation cannot be determined, which renders the claim indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (U.S. 9,017,027).
Regarding claim 1, Campbell et al. discloses an airfoil (turbine blade airfoil, 20, as shown in Fig. 1; turbine airfoil, 60 shown in Fig. 6), comprising: pressure (pressure side wall 43, as shown in the turbine airfoil in Fig. 6, Col. 2, lines 6-10) and suction side walls (41, Col. 2, lines 6-10, as shown in Fig. 6) extending in a chord-wise direction between leading (21) and trailing edges (23, as shown in Figs. 1 and 6), the pressure and suction side walls also extending in a radial direction (as shown in Fig. 1, the airfoil extends in the radial direction from blade root 26 to blade tip) to provide an exterior airfoil surface (exterior surfaces defined by surfaces 40 and 42, Col. 2, lines 6-10, which is also shown in Fig. 6); and a cooling passage arranged between the pressure and suction walls (the hourglass cooling passage 66 (Col. 3, lines 39-41) that is in between the pressure (43) and suction (41) sidewalls as shown in Fig. 6; or the cooling passage can be any of the passages (29) and (30) shown in the interior sectional view of the turbine blade, Col. 1, lines 39-40), the cooling passage (cooling passage (66) shown in Fig. 6 (Col. 3, lines 39-46)) having a first width in the chord-wise direction near the suction side wall (as shown in Fig. 6’ below, cooling passage (66) has a width “w1” that extends in the chordwise direction near the suction side wall 41), a second width in the chord-wise direction near the pressure side wall (as shown in Fig. 6’ below, cooling 

    PNG
    media_image1.png
    414
    708
    media_image1.png
    Greyscale

Fig. 6’

Regarding claim 2, Campbell et al. discloses wherein a second cooling passage (c2, Fig. 6’) is arranged adjacent the cooling passage (hourglass cooling passage 66, as shown in Fig. 6, Col. 3, lines 39-41), the second cooling passage (c2) having a kite 
Regarding claim 4, Campbell et al. discloses wherein the cooling passage has an hourglass shape (as shown in Fig. 6, cooling passage 66 has an hourglass shape, Col. 3, lines 39-41; also, the sectional hourglass profile 43 shown in Fig. 3 (Col. 2, lines 43-45) can be applied to cooling passages (29, 30, Col. 2, lines 32-33)).
Regarding claim 6, Campbell et al. discloses wherein the first width defines a suction side cavity (as shown in Fig. 6’, the first width “w1” of cooling passage 66 defines a suction side cavity since “w1” defines a width of the cavity which is near the suction side wall 41), the second width defines a pressure side cavity (as shown in Fig. 6’, the second width “w3” defines a pressure side cavity since “w3” defines a width of the cavity which is near the pressure side wall 43), and the third width defines a passage between the pressure and suction side cavities (as shown in Fig. 6’, the third width “w2” connects the pressure and suction side cavities by defining a passage between the pressure and suction side cavities).
Regarding claim 7, Campbell et al. discloses wherein the pressure and suction side cavities are defined by a first internal wall (wall x, Fig. 6’) and a second internal wall (wall z, Fig. 6’), each of the first and second internal walls having a bent portion (each wall x and wall z has a bent portion where the third width “w2” is located since the first and second internal walls (x and z, respectively) converge together to form the third width “w2” due to the hourglass shape configuration of cooling channel 66, Col. 3, lines 39-41).

Regarding claim 9, Campbell et al. discloses wherein the cooling passage is one of a plurality of cooling passages, each of the plurality of cooling passages receiving air from a source and directing the air flow radially (Fig. 1 discloses of an exemplary serpentine cooling configuration with hourglass cooling passages (29, 30, Col. 2, lines 32-33) wherein the plurality of cooling passages receive air from a source (cooling air 22 from a turbine compressor enters an inlet 24 of the blade root 26, Col. 1, lines 65-67) that sends the cooling air to cooling passages (29 and 30), which direct the air flow (22) radially (i.e., in the vertical direction within the turbine airfoil shown in Fig. 1)).

Claims 1-3, 6, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Propheter-Hinckley et al. (US 2019/0101007 A1).
Regarding claim 1, Propheter-Hinckley et al. discloses an airfoil (500, Fig. 5A, [0069]), comprising: pressure (516) and suction side (518) walls (as shown in Fig. 5A) extending in a chord-wise direction between leading and trailing edges (chordwise direction extends between leading edge 506 and trailing edge labeled “TE” in Fig. 5A’ 

    PNG
    media_image2.png
    348
    700
    media_image2.png
    Greyscale

Fig. 5A’

Regarding claim 2, Propheter-Hinckley et al. discloses wherein a second cooling passage (502, Fig. 5A) is arranged adjacent the cooling passage (504), the second cooling passage having a kite shape (as shown in Fig. 5A’, cooling passage 502 has a kite shape; solid lines, which represent two sticks or dowels that form a cross, have been added to indicate the resemblance of the cooling passage to a kite).
Regarding claim 3, Propheter-Hinckley et al. discloses wherein a plurality of apertures (520, 522 as shown in Fig. 5A and Fig. 5B) connect the second cooling passage (502) with the cooling passage (504, [0071], lines 10-21).
Regarding claim 6, Propheter-Hinckley et al. discloses wherein the first width defines a suction side cavity (as shown in Fig. 5A’, the first width “w1” defines a suction side cavity since “w1” defines a width of the cavity which is near the suction side wall 518), the second width defines a pressure side cavity (as shown in Fig. 5A’, the second width “w2” defines a pressure side cavity since “w2” defines a width of the cavity which 
Regarding claim 10, Propheter-Hinckley et al. discloses a gas turbine engine (20, Fig. 1), comprising: a combustor section (56) arranged fluidly between compressor (52) and turbine sections (28, 54, [0051], lines 9-15, as shown in Fig. 1); an airfoil (500) arranged in the turbine section (28, [0056], lines 1-3), the airfoil (500, Fig. 5A, [0069]) having pressure (516) and suction side (518) walls (as shown in Fig. 5A) extending in a chord-wise direction between leading and trailing edges (chordwise direction extends between leading edge 506 and trailing edge labeled “TE” in Fig. 5A’), the pressure (516) and suction side (518) walls also extending in a radial direction (Fig. 5B shows a radially extending cross sectional view of the airfoil 500, which signifies that since airfoil 500 extends radially and includes the pressure (516) and suction (518) side walls, the side walls also extend in the radial direction to enclose the airfoil) to provide an exterior airfoil surface (as shown in Fig. 5A, the pressure (516) and suction (518) side walls enclose the airfoil (500) to provide an exterior airfoil surface, which is the outer boundary of the airfoil shown); and a cooling passage (504) arranged between the pressure and suction walls (cooling passage 504 is arranged between pressure 516 and suction 518 side walls, as shown in Fig. 5A), the cooling passage having a first width in the chord-wise direction near the suction side wall (first width labeled “w1” near the suction side 518, which extends in the chord-wise direction, shown in Fig. 5A’), a second width in the chord-wise direction near the pressure side wall (second width labeled “w2” near the 
Regarding claim 11, Propheter-Hinckley et al. discloses wherein a second cooling passage (502, Fig. 5A) is arranged adjacent the cooling passage (504), the second cooling passage having a kite shape (as shown in Fig. 5A’, cooling passage 502 has a kite shape; solid lines, which represent two sticks or dowels that form a cross, have been added to indicate the resemblance of the cooling passage to a kite).
Regarding claim 12, Propheter-Hinckley et al. discloses wherein a plurality of apertures (520, 522 as shown in Fig. 5A and Fig. 5B) connect the second cooling passage (502) with the cooling passage (504, [0071], lines 10-21).
Regarding claim 15, Propheter-Hinckley et al. discloses wherein the first width defines a suction side cavity (as shown in Fig. 5A’, the first width “w1” defines a suction side cavity since “w1” defines a width of the cavity which is near the suction side wall 518), the second width defines a pressure side cavity (as shown in Fig. 5A’, the second width “w2” defines a pressure side cavity since “w2” defines a width of the cavity which is near the pressure side wall 516), and the third width defines a passage between the pressure and suction side cavities (as shown in Fig. 5A’, the third width “w3” connects .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. 9,017,027).
Regarding claim 5, Campbell et al. discloses that the dimensions of the hourglass cooling profile (46, Fig. 3, Col. 2, lines 30-50) used in cooling channels (29, 30, Col. 2, lines 30-35) and in cooling channels (63, 64, 65, 66, Col. 3, lines 39-46) can be selected using known engineering methods (Col. 2, lines 64-67).  Campbell et al. further discloses that units of the widths (i.e., w1, w2, and w3 shown in Fig. 3) are dimensionless and can be sized proportionately in any unit of measurement (Col. 2, lines 64-67 and Col. 3, lines 1-5).  
Campbell et al. does not explicitly disclose wherein the third width (“w2” shown in Fig. 3 and in Fig. 6’ of cooling channel 66) is between about 0.002 and about 0.100 inches (0.0508-2.540 mm).
However, the Applicant has not disclosed that having the third width be between about 0.002 and about 0.100 inches (0.0508-2.540 mm) solves any stated problem or is 
Therein, since Campbell et al. discloses that the dimensions of the hourglass cooling channels can be selected using known engineering methods and that the widths and other parameters of the hourglass channel can be sized proportionately in any unit of measurement, the third width of the hourglass profile cooling channel disclosed in Campbell et al. would perform equally well with the recited dimension range of the third width as claimed by the Applicant.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (U.S. 9,057,284) in view of Campbell et al. (U.S. 9,017,027).
Regarding claim 10, Coffin et al. discloses a gas turbine engine (20, Fig. 1), comprising: a combustor section (56) arranged fluidly between compressor (52) and turbine sections (54, 46, Col. 3 lines 58-59, as shown in Fig. 1). 
Coffin et al. does not specifically disclose of an airfoil arranged in the turbine section, the airfoil having pressure and suction side walls extending in a chord-wise direction between leading and trailing edges, the pressure and suction side walls also extending in a radial direction to provide an exterior airfoil surface, and a cooling 
Campbell et al. teaches of turbine blades (20, 60) having hourglass cooling channels, which is within the same field of endeavor as the claimed invention.  Specifically, Campbell et al. teaches of an airfoil (turbine blade airfoil, 20, as shown in Fig. 1; turbine airfoil, 60 shown in Fig. 6) arranged in a turbine section (the turbine airfoil (20, 60) is arranged in a turbine section, Col. 1, lines 29-33, Col. 1, lines 50-51), the airfoil having pressure (pressure side wall 43, as shown in the turbine airfoil in Fig. 6, Col. 2, lines 6-10) and suction side walls (41, Col. 2, lines 6-10, as shown in Fig. 6) extending in a chord-wise direction between leading (21) and trailing edges (23, as shown in Figs. 1 and 6), the pressure and suction side walls also extending in a radial direction (as shown in Fig. 1, the airfoil extends in the radial direction from blade root 26 to blade tip) to provide an exterior airfoil surface (exterior surfaces defined by surfaces 40 and 42, Col. 2, lines 6-10, which is also shown in Fig. 6); and a cooling passage arranged between the pressure and suction walls (the hourglass cooling passage 66 (Col. 3, lines 39-41) that is in between the pressure (43) and suction (41) sidewalls as shown in Fig. 6), the cooling passage (cooling passage (66) shown in Fig. 6 (Col. 3, lines 39-46)) having a first width in the chord-wise direction near the suction side wall (as shown in Fig. 6’, cooling passage (66) has a width “w1” that extends in the chordwise direction near the suction side wall 41), a second width in the chord-wise direction near the pressure side wall (as shown in Fig. 6’, cooling passage (66) has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffin et al. in view of Campbell et al. by using turbine airfoils with the hourglass cooling channel configuration taught in Campbell et al. in lieu of the turbine airfoils in the turbine sections (54 and 46) disclosed in Coffin et al. because compared to prior or conventional turbine airfoil cooling configurations, the turbine airfoils with the hourglass cooling channel configuration have an increased cooling efficiency, effectiveness, within the airfoil (Campbell, Col. 4, lines 33-38), which extends the service life of the airfoils that operate at extremely high temperatures in the turbine section.

Regarding claim 13, the combination of Coffin et al. and Campbell et al. further discloses wherein the cooling passage has an hourglass shape (Campbell, as shown in Fig. 6, cooling passage 66 has an hourglass shape, Col. 3, lines 39-41; also, the sectional hourglass profile 43 shown in Fig. 3 (Col. 2, lines 43-45) can be applied to passages (29, 30, Col. 2, lines 32-33)).

Regarding claim 14, the combination of Coffin et al. and Campbell et al. does not specifically disclose wherein the third width (“w2” shown in Fig. 3 and in Fig. 6’ of cooling channel 66 taught in Campbell) is between about 0.002 and about 0.100 inches (0.0508-2.540 mm).
Campbell et al. further teaches that the dimensions of the hourglass cooling channel (46, Fig. 3, Col. 2, lines 30-50) used in cooling channels (29, 30, Col. 2, lines 30-35) and in cooling channels (63, 64, 65, 66, Col. 3, lines 39-46) can be selected using known engineering methods (Col. 2, lines 64-67).  Campbell et al. further teaches that units of the widths (i.e., w1, w2, and w3 shown in Fig. 3) are dimensionless and can 
However, the Applicant has not disclosed that having the third width be between about 0.002 and about 0.100 inches (0.0508-2.540 mm) solves any stated problem or is for any particular purpose.  Paragraphs [0008], [0017], and [0041] of Applicant’s specification disclose the recited range, but does not disclose any specific reasoning or criticality for having the third width be between the specified range.  
Therein, since Campbell et al. teaches that the dimensions of the hourglass cooling channels can be selected using known engineering methods and that the widths and other parameters of the hourglass channel can be sized proportionately in any unit of measurement, the third width of the hourglass profile cooling channel disclosed in the combination of Coffin et al. and Campbell et al. would perform equally well with the recited dimension range of the third width as claimed by the Applicant.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).

Regarding claim 15, the combination of Coffin et al. and Campbell et al. further discloses wherein the first width defines a suction side cavity (Campbell, as shown in Fig. 6’, the first width “w1” of cooling passage 66 defines a suction side cavity since “w1” defines a width of the cavity which is near the suction side wall 41), the second width defines a pressure side cavity (as shown in Fig. 6’, the second width “w3” defines a pressure side cavity since “w3” defines a width of the cavity which is near the pressure 
Regarding claim 16, the combination of Coffin et al. and Campbell et al. further discloses wherein the pressure and suction side cavities are defined by a first internal wall (Campbell, wall x, Fig. 6’) and a second internal wall (wall z, Fig. 6’), each of the first and second internal walls having a bent portion (each wall x and wall z has a bent portion where the third width “w2” is located since the first and second internal walls (x and z, respectively) converge together to form the third width “w2” due to the hourglass shape configuration of cooling channel 66, Col. 3, lines 39-41).
Regarding claim 17, the combination of Coffin et al. and Campbell et al. further discloses wherein the cooling passage is one of a plurality of cooling passages, some of the plurality of cooling passages in communication with one another in a serpentine cooling configuration (Campbell, Fig. 1 discloses of an exemplary serpentine cooling configuration with hourglass cooling passages (29, 30, Col. 2, lines 32-33) that are in communication with one another; further, Campbell discloses that the hourglass passages (hourglass cooling passages 63-66 shown in Fig. 6 (Col. 3, lines 39-46) or cooling passages 29, 30 shown in Fig. 1 (Col. 2, lines 32-33) are useful in alternating serpentine flows, Col. 4, lines 21-26).
Regarding claim 18, the combination of Coffin et al. and Campbell et al. further discloses wherein the cooling passage is one of a plurality of cooling passages, each of the plurality of cooling passages receiving air from a source and directing the air flow radially (Campbell, Fig. 1 discloses of an exemplary serpentine cooling configuration .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Townes et al. (U.S. 8,523,523) discloses of cooling passages in a turbine blade.
Kopmels (U.S. 8,052,389) discloses of internally cooled airfoils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/24/2021